Exhibit 10.36

 

LOGO [g264660ex10_36header.jpg]

DIRECTOR COMPENSATION

 

All compensation values are in US $

  

Proposed

AFTER EMERGENCE

 

Board Service

  

Annual Cash Retainer

   $ 75,000   

Board Meeting Fees

   $ 0   

Annual Equity Grant

   $ 75,000   

Chairman

   $ 150,000  (additional) 

Audit Committee Service

  

Chair Retainer

   $ 25,000   

Member Retainer

   $ 0   

Meeting Fee

   $ 0   

Other Committee Service

  

Chair retainer

   $ 15,000   

Member Retainer

   $ 0   

Meeting Fee

   $ 0   

Total Direct Compensation Simulations

  

Typical Director

   $ 150,000   

Typical Committee Chair

   $ 165,000   

Typical Audit Committee Chair

   $ 175,000   

 

Share Ownership guideline   

3 X Annual Cash Retainer, to be calculated at market value at time of testing.

 

Shares owned, unvested RSUs, and DSUs to count toward compliance

 

Requirement to hold on to shares received until target is met:

 

•        Vested RSUs settled in shares (net shares)

 

•        Shares equivalent to 50% of gain realized on exercised options